DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "the clothes mover".  There is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites the limitation "a treating chamber".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if it refers to the treating chamber recited in claim 1.
Claims 8 and 9 recite the limitation "the second dispenser compartment".  There is insufficient antecedent basis for this limitation in the claims.
Claim 15 recites the limitation "a treating chamber".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if it refers to the treating chamber recited in claim 11.
Remaining claims are rejected due to their dependency on a claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4478059 granted to Yates.
As to claim 1, Yates discloses an apparatus and its method of dispensing treating chemistries, the method comprising non-centrifugally dispensing a first chemistry into a treating chamber from a first dispenser compartment 106 in a clothes mover 34 (figs. 1 and 4; col. 5, ln. 63 – col. 6, ln. 3); and centrifugally dispensing a second chemistry into the chamber from a second dispenser 66 within the clothes mover (fig. 4; col. 4, ll. 39-46).
As to claim 2, Yates discloses that the second chemistry is dispensed after the first chemistry (second chemistry is dispensed in a later spin cycle, col. 4, ll. 39-46).
As to claim 3, Yates discloses that the second chemistry is dispensed in a different phase of cycle of operation than the first chemistry (second chemistry is dispensed in a later spin cycle, col. 4, ll. 39-46).
As to claim 4, Yates discloses that the first chemistry is immediately dispensed (col. 5, ln. 63 – col. 6, ln. 3).
As to claim 5, Yates discloses flowing the first chemistry into an inner chamber of the clothes mover and into the treating chamber (col. 5, ln. 63 – col. 6, ln. 3).
As to claim 6, Yates discloses holding the second chemistry in a reservoir 66 of the second dispenser until centrifugally dispensed (fig. 4; col. 4, ll. 39-46).
As to claim 7, Yates discloses expelling the second chemistry from the reservoir 66 by centrifugal force during the dispensing (fig. 4; col. 4, ll. 39-46).
As to claim 8, Yates discloses retaining first and second dispenser compartments in a dispenser in the clothes mover (fig. 4).
As to claim 9, Yates discloses dividing first and second dispenser compartments with a divider comprising a body and a wall (fig. 4, body and wall separating compartments 66 and 106).
As to claim 10, Yates discloses receiving the divider in a funnel 64 having ribs 68 that circumscribe an interior of the funnel (fig. 4).
As to claim 11, Yates discloses an apparatus and its method of dispensing treating chemistries from a dispenser (fig. 4) in a clothes mover 34 (fig. 1), the method comprising gravity dispensing a first chemistry into a treating chamber from a first dispenser compartment 106 associated with the dispenser (fig. 4; col. 5, ln. 63 – col. 6, ln. 3); and centrifugally dispensing a second chemistry into the chamber from a second dispenser compartment 66 associated with the dispenser (fig. 4; col. 4, ll. 39-46).
As to claim 12, Yates discloses that the second chemistry is dispensed after the first chemistry (second chemistry is dispensed in a later spin cycle, col. 4, ll. 39-46).
As to claim 13, Yates discloses that the second chemistry is dispensed in a different phase of cycle of operation than the first chemistry (second chemistry is dispensed in a later spin cycle, col. 4, ll. 39-46).
As to claim 14, Yates discloses that the first chemistry is immediately dispensed (col. 5, ln. 63 – col. 6, ln. 3).
As to claim 15, Yates discloses flowing the first chemistry into an inner chamber of the clothes mover and into the treating chamber (col. 5, ln. 63 – col. 6, ln. 3).
As to claim 16, Yates discloses holding the second chemistry in a reservoir 66 of the second dispenser until centrifugally dispensed (fig. 4; col. 4, ll. 39-46).
As to claim 17, Yates discloses expelling the second chemistry from the reservoir 66 by centrifugal force during the dispensing (fig. 4; col. 4, ll. 39-46).
As to claim 18, Yates discloses dividing first and second dispenser compartments with a divider comprising a body and a wall (fig. 4, body and wall separating compartments 66 and 106).
As to claim 19, Yates discloses receiving the divider in a funnel 64 having ribs 68 that circumscribe an interior of the funnel (fig. 4).
As to claim 20, Yates discloses capping the dispenser with a cap 70 with apertures 100, 102 each fluidly coupled to a different one of the first and second dispensing compartments (fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711